Claimant is the chief of police in Suffern. In times of heavy traffic activity he occasionally did traffic duty, but this was not part of his regular work. On March 27, 1948, while he was strenuously directing traffic, he sustained a heart attack which disabled him. There is medical proof that the attack was associated with the strain of added physical activity; there is other medical proof that there was no such association. The board accepted the proof of nonassociation and dismissed the claim. That this may seem inconsistent with what the board has done in other eases offers no sufficient basis for judicial relief. (Matter of McSweeney v. Hammerlund Mfg. Go., 275 App. Div. 447, 450.) Decision unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [See 279 App. Div. 695.]